Opinion issued January 20, 2011.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00587-CV
———————————
RICHARD
ANGELO LUNA, Appellant
V.
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
Appellee

 

 
On Appeal from the 412th District Court 
Brazoria County, Texas

Trial Court Case No. 57600
 

MEMORANDUM OPINION
Appellant has filed a motion to dismiss the
appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
Appellant additionally requests that we “modify the
trial court’s dismissal ‘with prejudice’ to remove any strikes against him, or
any prejudices noted against him.” 
Because we dismiss the appeal on appellant’s request, we do not reach
whether error exists in the judgment.
 We dismiss
all other pending motions.  We direct the
Clerk to issue the mandate within 10 days of the date of this opinion.  See
Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Massengale.